WEBSTER, Judge.
Appellant seeks review of a final order reducing the amount of appellee’s child support arrearage. It argues that it was error (1) to reduce the amount of the arrearage in the absence of either a pleading requesting such action or notice and an opportunity to be heard; and (2) retroactively to reduce the amount of the arrearage absent a showing of extraordinary circumstances compelling such a result. We agree. See, e.g., State Dep’t of Revenue v. Leonardi, 696 So.2d 472 (Fla. 2d DCA 1997) (court cannot modify child support award unless issue is presented by appropriate pleading, with sufficient notice and opportunity to be heard); Ashe v. Ashe, 509 So.2d 1146 (Fla. 1st DCA 1987) (absent extraordinary circumstances, court cannot retrospectively cancel or reduce child support arrearage). Accordingly, we reverse the order reducing the amount of appellee’s child support arrearage.
REVERSED.
JOANOS and MINER, JJ., concur.